Order entered May 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01299-CV

                             IN THE INTEREST OF J.C., ET AL

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-76-08723-V

                                            ORDER
       Appellant’s brief was originally due December 20, 2014. After receiving notice in

January 2015 that the trial court had allowed appellant’s counsel to withdraw in November 2014,

we ordered the brief be filed by February 13, 2015. We subsequently extended that deadline

twice, in part to allow appellant an opportunity to retain counsel. In our order granting the last

extension, we cautioned appellant that failure to file the brief by the deadline could result in

dismissal of the appeal without further notice. Appellant now seeks another extension. We

GRANT the extension request and ORDER appellant to file his brief no later than June 1, 2015.

Appellant is cautioned that no further extensions will be granted and failure to file the brief will

result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE